USDC IN/ND case 1:20-cv-00037-HAB-SLC document 3 filed 01/21/20 page 1 of 2



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA


LIGTEL COMMUNICATIONS, INC.,

                             Plaintiff,

                      v.
                                                            Case No. 1:20-cv-00037
BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH AMERICA
INC.,

                             Defendants.

               PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiff LigTel Communications, Inc.,
hereby states that it has no parent corporation and that no publicly held corporation has a ten
percent or greater ownership interest in LigTel Communications, Inc.

Dated: January 21, 2020                            Respectfully submitted,

                                                   /s/ Michael J. Nelson
                                                   Samuel L. Feder (pro hac vice pending)
                                                   Jenner & Block LLP
                                                   1099 New York Avenue, NW, Suite 900
                                                   Washington, DC 20001
                                                   (202) 639-6000

                                                   Michael J. Nelson
                                                   Gabriel K. Gillett (pro hac vice pending)
                                                   Leigh J. Jahnig (pro hac vice pending)
                                                   Jenner & Block LLP
                                                   353 N. Clark Street
                                                   Chicago, IL 60654
                                                   (312) 222-9350
                                                   Attorneys for Plaintiff LigTel Communications,
                                                   Inc.




                                               1
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 3 filed 01/21/20 page 2 of 2


                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2020, I caused the foregoing document to be filed

electronically with the Clerk of the Court using the CM/ECF system, and sent a copy of the

foregoing document to the following defendants at the following addresses:


       BaiCells Technologies Inc.
       c/o Registered Agent Solutions, Inc.
       9 E. Loockerman Street, Suite 311
       Dover, DE 19901

       BaiCells Technologies North America Inc.
       c/o Registered Agent Solutions, Inc.
       1701 Directors Blvd., Suite 300
       Austin, TX 78744

DATED: January 21, 2020

                                                    /s/ Gabriel K. Gillett
